          Case
           Case1:20-cv-09609-PAE
                1:20-cv-09609-PAE Document
                                   Document49-2
                                            52 Filed
                                                Filed03/04/21
                                                      03/03/21 Page
                                                                Page12ofof12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
TAMMEKA HILL,                                                           :
                                                                        :
                                         Plaintiff,                     :
                                                                        :   1:20 cv 09609 (PAE)
                  vs.                                                   :
                                                                        :
M.A.C. COSMETICS INC., THE ESTEE LAUDER                                 :
COMPANIES INC., MACY’S, INC. and MACY’S                                 :
RETAIL HOLDINGS, LLC,                                                   :
                                                                        :
                                         Defendants.                    :
                                                                        :
------------------------------------------------------------------------x

                                                    ORDER

        AND NOW, this 4 day of March, 2021, upon consideration of the Motion of Defendants

M.A.C. Cosmetics Inc. and The Estee Lauder Companies, Inc. to enter the Agreed Upon Non-

Sharing Protective Order and Confidentiality Agreement between all parties in the above-

captioned matter, and as agreed upon by all parties, it is hereby ORDERED and

DECREED that said Motion is GRANTED.



                                                              SO ORDERED:



                                                               PaJA.�
                                                              ________________________________
                                                              Hon. Paul A. Engelmayer
                                                              United States District Judge
